Present:   Kinser, C.J., Lemons, and Millette, JJ., and Carrico,
           Russell, Lacy, and Koontz, S.JJ.

BLUE RIDGE ENVIRONMENTAL DEFENSE
LEAGUE, INC., ET AL.

v.   Record No. 101476                        PER CURIAM
                                           January 13, 2012
COMMONWEALTH OF VIRGINIA, EX REL.
VIRGINIA STATE WATER CONTROL
BOARD, ET AL.

               FROM THE COURT OF APPEALS OF VIRGINIA

      We granted the petition for appeal in this case to

determine whether the Court of Appeals erred in reversing a

circuit court's judgment and applying the arbitrary and

capricious standard of review to the State Water Control Board's

(Board) decision to reissue a Virginia Pollutant Discharge

Elimination System permit to Virginia Electric and Power Company

for its North Lake Anna Nuclear Power Station (the Station).   We

also determine whether the Court of Appeals erred in reversing

the circuit court and affirming the Board's determination that

the discharge of heated water from the Station into a waste heat

treatment facility, classified as a "waste treatment facility"

under state and federal regulations, does not require a separate

discharge permit.

      We have considered all the issues raised in the assignments

of error and for the reasons stated in the opinion of the Court

of Appeals in Commonwealth v. Blue Ridge Environmental Defense
League, Inc., 56 Va. App. 469, 694 S.E.2d 290 (2010), we will

affirm its judgment.

                                                        Affirmed.




                                2